125 Ga. App. 97 (1971)
186 S.E.2d 541
PARRISH
v.
THE STATE.
46685.
Court of Appeals of Georgia.
Submitted November 2, 1971.
Decided November 22, 1971.
D. L. Lomenick, Jr., for appellant.
Earl B. Self, District Attorney, Ralph Hill, Jr., for appellee.
QUILLIAN, Judge.
The appellant was convicted of burglary. He filed an appeal and the case is here for review. Held:
*98 1. The appellant contends it was error to fail to grant his motion for a continuance on the ground of the absence of a material witness. The record shows: that the appellant was represented by counsel for several weeks prior to trial; that the appellant failed to inform his counsel that the presence of the witness was necessary and material to his defense; that no subpoena was issued for the witness by the appellant or his attorney. The denial of the motion for a continuance was not error. Code § 27-415; Coker v. State, 87 Ga. App. 411 (1) (74 SE2d 12).
2. The remaining enumerations of error are without merit.
Judgment affirmed. Jordan, P. J., and Evans, J., concur.